                                  1

                                  2

                                  3

                                  4                                UNITED STATES DISTRICT COURT
                                  5                            EASTERN DISTRICT OF CALIFORNIA
                                  6

                                  7     CARL A.R. HITLER,                              Case No. 19-cv-07160-WHO (PR)
                                        aka CARL RENOWITZSKY,
                                  8                   Plaintiff,                       ORDER OF DISMISSAL
                                  9             v.
                                 10
                                        COUNTY OF ALAMEDA,
                                 11                   Defendant.
                                 12
Eastern District of California
United States District Court




                                 13
                                             Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                 14
                                      ago. Accordingly, the action is DISMISSED (without prejudice) because plaintiff failed to
                                 15
                                      keep the Court apprised of his current address pursuant to Civil Local Rule 3-11(b) and
                                 16
                                      because he failed to prosecute this matter, see Fed. R. Civ. P. 41(b).
                                 17
                                             Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                 18
                                      Any such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                 19
                                      application to proceed in forma pauperis (or full payment for the $400.00 filing fee).
                                 20
                                             The Clerk shall enter judgment in favor of defendant and close the file.
                                 21
                                             IT IS SO ORDERED.
                                 22
                                      Dated: March 3, 2020
                                 23                                                     _________________________
                                                                                        WILLIAM H. ORRICK
                                 24                                                     United States District Judge
                                 25

                                 26
                                 27

                                 28
